Citation Nr: 1748534	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  11-09 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, to include lumbar spondylosis, diagnosed to include arthritis.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel











INTRODUCTION

The Veteran served on active duty from March 1987 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal. 

Most recently, in September 2015, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, she injured her low back during service has experienced low back symptoms continuously since separation from service, and has been diagnosed with arthritis of the low back.


CONCLUSION OF LAW

The criteria for service connection for a low back disability, to include lumbar spondylosis, diagnosed to include arthritis, have been met.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §, 1131; 38 C.F.R. § 3.303 (a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Alternatively, continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology under 38 C.F.R. § 3.303 (b); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Where a claimant asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, he can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309 (a), including neurological disorders, including tinnitus.  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). 

On VA examination in June 2010, the Veteran reported a history of low back pain since service, with worse pain in the past two years.  During VA treatment in September 2015, she reported fluctuating low back pain since 1988.  In a May 2017 statement, the Veteran described her in-service low back injuries to include being in a field unit and spraining her back, being assaulted in her home, and being involved in a motor vehicle accident. 

The Veteran's service treatment records include an April 1987 notation of low back pain, and record of a number of instances of treatment in November 1988 for low back pain after lifting pallets.  She was diagnosed with muscular back pain after an April 1989 motor vehicle accident.  She was treated for injuries of the head and neck resultant to an assault in November 1989.  Her physical profile for duty restrictions related to low back pain was renewed in January 1993.  

In as early as September 2006, the Veteran's VA treatment records demonstrate her complaints of low back pain, with complaints and treatment documented to the present time.  On VA examination in September 2016, the Veteran was diagnosed, by X-ray examination, with degenerative arthritis of the low back. 

The Board sought an adequate etiological opinion as to the Veteran's low back disability, and obtained negative opinions, albeit inadequate opinions, during the course of the appeal.  In an August 2010 opinion, the VA examiner reasoned that there was no evidence of lumbar spondylosis during service or documented chronicity of back pain since separation from service.  In a December 2014 opinion, the VA examiner reasoned that the Veteran's in-service low back complaints were acute and transitory and she remained free of pathology at separation from service.  In a September 2016 opinion, the VA examiner reasoned that there was no evidence of lumbar spondylosis during service, and there was no documented chronic low back pain until VA treatment in 2012, while there was evidence of lumbar spondylosis in 2007.  In an April 2017 opinion, the VA examiner reasoned that the Veteran had acute low back pain during service, sometimes unrelated to lumbar spine pathology, and while there were complaints of low back pain during service and in the 2000s during VA treatment, there was no objective evidence of a continuity of care for a chronic low back condition until 2007.

No examiner adequately considered or addressed the Veteran's symptoms of low back pain beginning during service and continuing since and the examiners based their negative etiological opinions on the Veteran's results of a normal examination upon separation from service and a lack of clinical evidence of low back pain symptoms for a number of years after separation from service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The Veteran has offered statements that she indeed experienced fluctuating and recently worsening low back pain since service.  The Veteran is competent to report as to her symptoms and there is no indication that she is not credible in this regard; and the Board finds such lay statements as to onset as probative evidence in the current appeal.  See Layno.  Thus, without sufficient consideration of the Veteran's lay statements in this regard, the VA opinions are of little probative value. 

Based on the forgoing, there is probative evidence of a current a low back disability, to include lumbar spondylosis, diagnosed to include arthritis, and, resolving all doubt in favor of the Veteran, probative evidence of an in-service low back injury and continued low back symptoms from the time of separation from service to the present.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. § 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service connection for service connection for a low back disability, to include lumbar spondylosis, diagnosed to include arthritis, is warranted.


ORDER

Service connection for a low back disability, to include lumbar spondylosis, diagnosed to include arthritis, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


